     Case 2:17-cr-00037-FB-PMW Document 559 Filed 04/24/19 Page 1 of 21



JOHN W. HUBER, United States Attorney (#7226)
AARON B. CLARK, Assistant United States Attorney (#15404)
RUTH J. HACKFORD-PEER, Assistant United States Attorney (#15049)
TYLER MURRAY, Assistant United States Attorney (#10308)
Attorneys for the United States of America
111 South Main, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682


                        IN THE UNITED STATES DISTRICT COURT

                    DISTRICT OF UTAH, CENTRAL DIVISION
______________________________________________________________________________

 UNITED STATES OF AMERICA,                    :    Case No. 2:17-CR-00037

                       Plaintiff,             :    UNITED STATES SENTENCING
                                                   MEMORANDUM
        v.                                    :
                                                   Judge Frederic Block
 CLAUD R. KOERBER,                            :    Magistrate Judge Paul M. Warner

                       Defendant.             :


       The United States respectfully submits this Memorandum regarding the sentence the Court

should impose upon Mr. Koerber.

                                         SUMMARY

       A recurring theme in Defendant Rick Koerber’s life is deception. Over the past 20 years,

he not only perpetrated the gigantic fraud for which he was convicted, preying on friends and

fellow church members, but he has also engaged in other multiple deceits. His conduct merits a

sentence of 240 months (20 years), as explained below.

       As shown at trial, to raise investment money, Defendant Rick Koerber falsely portrayed

himself as a successful real estate businessman. He enticed investors with promises that he would

use their money in real estate transactions, that he would pay a five percent monthly return, and
      Case 2:17-cr-00037-FB-PMW Document 559 Filed 04/24/19 Page 2 of 21



that an investment with him was safe because it would be backed by real estate. Koerber was able

to gain the trust of his investors, in part, because he appeared to be a faithful Mormon, and he used

vocabulary and concepts designed to appeal to a Mormon audience. Koerber’s pitch of high but

safe returns, combined with Mormon ideology, enabled him to obtain nearly $100 million from

investors.

       In truth, Koerber ran a massive Ponzi scheme. He used a huge portion of the investors’

money to make payments to other investors. He spent another large portion of the money on his

own vanity projects in an attempt to project an image of success. He also spent investor money

on himself, buying expensive sports cars, living in large houses, and minting his own coins. When

the scheme collapsed, investors lost $45,258,892.09.

       The jury convicted Koerber of multiple counts of Securities Fraud, Wire Fraud, and Money

Laundering. Given this loss amount, and the other factors associated with Koerber’s crimes, the

Federal Sentencing Guidelines, as calculated by the United States Probation Office, suggest a

minimum of 235 months and a maximum of 293 months in federal prison.

       Given Koerber’s history of dishonesty, the need to deter him and others from committing

similar crimes, the need to avoid unwarranted sentencing disparity, and the need to address the

other 18 U.S.C. § 3553 factors, the Court should sentence Koerber to 20 years (240 months) in

federal prison, three years of supervised release, and order restitution in the amount of

$45,258,892.09.

                                              FACTS

The Koerber Illusion

       The Rags-to-Riches Story

       In the mid-2000s, Koerber promoted himself as a rags-to-riches real estate genius.



                                                 2
       Case 2:17-cr-00037-FB-PMW Document 559 Filed 04/24/19 Page 3 of 21



According to his self-created legend, after a failed attempt to run an Internet company in Wyoming,

he packed his belongings and came to Utah. 1 He read some books on real estate investing, bought

a house with no money down, and then started to teach others about real estate investing. 2 From

these beginnings, he touted that he was able to create a real estate empire, based largely on what

he termed the “equity mill.” He told people that he had gone from nothing to practically a

billionaire. 3 He bragged that he was generating hundreds of millions in revenues ($111 million in

2005 and $500 million in 2006), 4 that he was profitable, 5 and that he was able to pay back all the

investors who lost money in his failed Wyoming venture. 6 He offered seminars to teach others the

supposed secrets of real estate wealth and prosperity he had learned. 7

        As part of these seminars, he advertised that his students could learn how to earn 5% or

more a month on their cash. 8 The vehicle for making these returns was largely through investment

in an entity Koerber created called Founders Capital. 9 Founders Capital supposedly made money

as a “hard money lender for real estate transactions.” 10 Multiple witnesses testified at trial that

they were enticed by the possibilities of earning these high returns. 11


1
  Govt. Trial Ex. 32, p. FS183176 (attached as Ex.1).
2
  Id. at FS183185.
3
  Michael Isom 6/17/09 Interview Report, 5 (FBI-02740) (attached as Exhibit 2); Adam Sessions 7/16/08 Interview
Report, 2 (FBI-000995) (attached as Ex. 3); Transcript of Rick Koerber at 9/13/2007 St. George Meeting, 47 (FBI-
07000861) (attached as Ex. 4); Kelly Christensen 5/6 & 12/2009 Interview Report, 5 (FBI302-028-0005) (attached
as Ex. 5); James Speth 6/16/2009 Interview Report, 4 (IRS-15-00008) (attached as Ex. 6); Koerber purportedly
wrote an essay titled “How I became a Billionaire from Scratch in under 5 years.” RK-Email-013292 (attached as
Exhibit 7).
4
  Govt.Trial Exs. 32 at p. FS183189 (Ex. 1) and 175(c) (audio excerpt of interview, played at trial, where Koerber
describes that his companies made $111 million in revenue in 2005 and just over $500 million in 2006.)
5
  Govt Trial Ex. 42 (video excerpt played at trial in which Koerber says “Oh, I’m profitable. I make more profit
every day than I ever made in a year prior to this year. That’s not an exaggeration, because I never knew how to
profit. I generate more revenue in a month than any year I ever had in my life before now.”).
6
  Id.; Govt Trial Ex. 32 at FS183189 (attached infra as Ex. 1).
7
  Govt. Trial Exs. 1, 26, 35, 36, 89 (attached as Exs 8, 9, 10, 11, and 12).
8
  Id.
9
  Some early 2005 investments were made in FranklinSquires and 2007 investments were made in an entity called
Founders Capital Investments. For the purposes of the scheme, all these entities performed the same function as
Founders Capital.
10
   Govt. Trial Ex. 61, p. FS096913 (attached as Ex 13).
11
   See generally Trial Testimony from Craig Carroll, Matson Magleby, Dale Clarke, Peter Hansen, Garth Allred, Jeff

                                                        3
       Case 2:17-cr-00037-FB-PMW Document 559 Filed 04/24/19 Page 4 of 21



The Mormon Connection

         What made Koerber’s story about himself and investing in Founders Capital even more

enticing was that he promoted it as a way for people to live their faith. Koerber knew his audience

well. They were, for the most part, members of the Church of Jesus Christ of Latter-day Saints

(“Mormons”). Koerber took concepts and vocabulary familiar to Mormons, combined them with

his investment and real estate pitch, and then used them in a calculated way to get people to

invest. 12

         For example, Mormons have a strong belief in self-reliance. The Mormon Church’s

website explains that Mormons “have always believed strongly in taking care of their own needs

and the needs of their families. Being temporally self-reliant is part of our culture.” 13 Koerber

capitalized on this belief and integrated the concept of self-reliance into his story about Founders

Capital. As he told investors at a September 2007 St. George Meeting:

         The very first core value of mine is self-reliance. And the whole purpose of
         Founders Capital wasn’t to eliminate self-reliance. It was to be kind of like Miracle
         Gro, that if you were willing to live by these principles, and you were to network
         with other people who are committed to live by these principles, exchange creates
         wealth. 14

         Mormons also have a core set of beliefs called the Thirteen Articles of Faith. 15 These 13

statements, written by Mormon founder Joseph Smith, explain the basic tenets of the Mormon




Goodsell, and Michael Isom.
12
   Koerber also used similar concepts and vocabulary to entice and mislead his employees, many of whom were
young, inexperienced, or otherwise unsophisticated.
13
   What is Self-Reliance—Really?, available at https://www.lds.org/topics/pef-self-reliance/live/what-is-self-
reliance?lang=eng&old=true (last visited April 23, 2019).
14
   Transcript of Rick Koerber at 9/13/2007 St. George Meeting, 32 (FBI-07-000846) (attached as Ex. 14); See also
Govt Trial Ex. 29, p. 90 (CREL-01-00410) (attached as Ex. 15)(“Rick Koerber is a freedom-loving entrepreneur
who values self-reliance, economic independence, and financial freedom.”); Govt. Trial Ex. 61, p. FS096902
(attached as Ex. 13) (Koerber wrote “[t]he principle contained in the expression of ‘self-reliance’ is at the core of the
world’s grand conflict.”).
15
   https://www.mormon.org/beliefs/articles-of-faith (last visited April 23, 2019).

                                                           4
      Case 2:17-cr-00037-FB-PMW Document 559 Filed 04/24/19 Page 5 of 21



faith. Koerber often compared himself to Joseph Smith,16 and likewise created his own 13

statements, which he called the “13 Principles of Prosperity.” These statements explain Koerber’s

version of the principles involved in creating wealth. 17

        Koerber further capitalized on the Mormon connection by creating a book for his followers

called the “Primer,” which included essays from former Mormon leaders Brigham Young and Ezra

Taft Benson, among others. 18 Similarly, Koerber boasted about the fact that a former prominent

and well-known leader in the Mormon Church, Hartman Rector, Jr., was one of his investors.19

As described by one former employee, Koerber would “use Hartman Rector routinely in

conversation” and that such conversations were “always in conjunction with establishing himself

and why people should trust him with their money.” 20

        Mormons also at times share what they call “testimony” in a monthly church service. In

such meetings, Mormons express their belief in God, or in the principles of their faith. There is a

familiar message and syncopation to these testimony meetings. Often, testimony sharers will use

phrases like “I know God lives” or “I know this church is true.” Koerber capitalized on this

language and used it to bolster his story that what he was doing with Founders Capital was inspired

by God. He told his followers, in front of a pulpit similar to those in Mormon church houses, and

in a tone familiar to any who have attended a Mormon testimony meeting, that “I am telling you

with all the soberness I can muster, though this is not a church pulpit, I know that what we are

doing is being inspired by God.” 21 In short, Koerber infused his seminars and writings with a



16
   Patrick Poyfair 2/15/2008 Interview, p. FBI302-100-0007 (Attached as Ex. 16).
17
   Govt. Ex. 32, p. FS183189 (attached as Ex.1).
18
   Primer, Table of Contents (attached as Ex. 17).
19
   Patrick Poyfair 2/15/2008 Interview, p. FBI302-100-0006 (attached as Ex. 16).
20
   Eric S. Peterson, Free Capitalist Rick Koerber, Friends in High Places: Indicted businessman Rick Koerber
counted a former LDS General Authority as an Investor-and let everyone know it, SALT LAKE CITY WEEKLY, Sep.
30, 2009, available at https://www.cityweekly.net/utah/free-capitalist-rick-koerber/Content?oid=2140782.
21
   Govt. Trial Ex. 45 (video excerpt played at trial).

                                                      5
       Case 2:17-cr-00037-FB-PMW Document 559 Filed 04/24/19 Page 6 of 21



religious tone designed to appeal to a Mormon audience. 22

         Koerber’s efforts to link an investment in Founders Capital with the Mormon faith worked.

One person explained that investing with Franklin Squires [predecessor to Founders Capital] was

like a “religious experience for a lot of people.” 23 Many of Koerber’s earliest investors, including

Clavell Anderson, Peter Hansen, Jeff Goodsell, Gabriel Joseph, and Steve Freestone, were

members of Koerber’s local Mormon congregation (usually called a “ward”).                                   Koerber’s

bookkeeper, Forrest Allen was also a member of that congregation. 24 Likewise, when Koerber

moved into a different ward, a member of his new ward, Garth Allred, invested in Koerber through

Vonco. 25

         One victim impact statement explained the significance of Koerber’s purported religious

values on the victim’s decision to do business with Koerber:

         Many of these individuals, (Koerber included), were members of the predominant
         religious organization in the area, noted for a standard of honesty and
         trustworthiness. Some held high positions. Whether intentional or not, this
         association lent confidence in and validity to Koerber’s programs. Our Dad does
         not deal deceitfully and doesn’t expect it in others. This experience has taken the
         wind out of his sails. 26


         Another victim, J.S., explained how Koerber preyed on religious associations and a desire

for self-reliance:

         Rick used neighborhood friends, political figures, and religious leaders to gain other
         peoples’ trust. Rick used these people to validate that he was a [sic.] honest person
         and a good person. Rick also emphasized his positions within the church as

22
   See, e.g., Govt. Trial Ex. 61 p. FS096902 (attached as Ex. 13) (In the introduction to this strategic plan for 2006,
Koerber wrote “If we are united in this effort my friends, “we all things can do” which is a direct quote from a
Mormon hymn called “Ye Elders of Israel.” https://www.lds.org/music/library/hymns/ye-elders-of-israel-
men?lang=eng&_r=1. Similarly, he liberally quotes from former Mormon leader Ezra Taft Benson in this
document).
23
   Adam Sessions 7/16/2008 Interview, ¶ 18 (FBI-000997) (attached as Ex. 3); see also April 30, 2008 Clavell
Anderson Interview, p. IRSMOI-00341, ¶¶ 28-29 (attached as Ex. 18).
24
   See Forrest Allen Trial Testimony
25
   See Garth Allred Trial Testimony
26
   F.B. Victim Impact Statement (attached as Ex. 19).

                                                           6
      Case 2:17-cr-00037-FB-PMW Document 559 Filed 04/24/19 Page 7 of 21



        validation that he was a trustworthy and sincere person. Rick created an elaborate
        scam based on religious associations and apparently sound business practices, and
        a desire to help his fellow man be financially independent. 27


“Posturing” for Success

        Ultimately, in response to Koerber’s religion-laden pitch for money, investors gave him

$98.6 million. Koerber was not shy about spending it. One former Koerber employee said that

Koerber spent money like no one they had ever seen. 28 Koerber once told a filmmaker for whom

Koerber was financing a creative project that “If it can be solved by money, it’s not a problem.”29

        Investors testified that they thought their money was to be used to invest in real estate, but

Koerber actually spent a large portion of investor money to engage in what he called “posturing”—

i.e. perpetuating the illusion that he was a successful real estate mogul. Kelly Christensen,

Koerber’s business partner in Iceberg restaurants, said “Posturing is how you present yourself. A

specific example would be for people to believe you are successful, you have to look successful.” 30

Koerber’s bookkeeper, Forrest Allen, when asked about whether he recalled anything about

Koerber’s conduct that was dishonest or deceptive, explained that Koerber’s postured, meaning

“you tend to posture to make yourself look perhaps better than you really are or to draw a picture

that somebody may not otherwise see” and that Koerber did this through “vehicles, lifestyle, the

perception that people might have.” 31

        Indeed, Koerber lived in large houses, including a massive “cabin” near Heber City, Utah;

he bought exotic cars, including Spykers and Ferraris; he spent thousands on dental work for

himself and an employee (who later became his wife); and he minted his own vanity gold and


27
   J.S. Victim Impact Statement (USAOUT-02-00066 – USAOUT-02-00067. (attached as Ex. 20)
28
   Patrick Poyfair 2/15/2008 Interview, p. 7 (FBI302-100-0007) (attached as Ex. 16).
29
   RK-Email-047274 (attached as Ex. 21).
30
   2017 Koerber Trial Tr. 1806 (attached as Ex.22).
31
   2017 Koerber Trial Tr. 1425-26 (attached as Ex. 23).

                                                   7
       Case 2:17-cr-00037-FB-PMW Document 559 Filed 04/24/19 Page 8 of 21



silver coins. 32 He also spent a significant amount to fund a variety of investments, like hamburger

restaurants and a trashy horror movie, none of which had anything to with real estate. 33

        Koerber also “postured” the safety of an investment in Founders Capital, claiming that the

investments were backed by real estate. Perhaps Koerber’s biggest act of “posturing” was paying

returns to Founders Capital investors of 5% per month, or 60% per year. These payments, which

were largely made from new investment money and not returns generated by his businesses, helped

sustain the illusion that his program was as wildly successful as he claimed. As shown at trial,

Dale Clarke borrowed against his house and quit his job based on these payments; Matson Magleby

maxed out his credit cards to invest based on these payments; others borrowed money from friends

and family members to invest based on these payments. They were attracted by the promise of

these high returns, because they believed payment of the returns meant Founders Capital was

profitable. These payments enabled Koerber to create the illusion of success.

        The Koerber Reality

        The reality of Founders Capital was very different from Koerber’s illusion. The reality

was that, despite Koerber’s claims that he was generating hundreds of millions in revenue and that

he was profitable, his businesses were losing millions. 34 The reality was that rather than spending

money to invest in real estate, as he had represented, he spent most of the money for things other

than real estate. He used almost half of the investors’ money to make Ponzi payments. 35 He spent

nearly a third of the money to “posture” by buying fancy cars, investing in non-real estate ventures,

repaying his Wyoming investors, minting his own coins, and funding a movie. 36


32
   Govt. Trial Ex. 142 (attached as Ex. 24).
33
   Id.
34
   Id. 142, slides 17-19; Govt Trial Ex. 146, clips 1 and 6 (audio played a trial where Koerber admitted in an FBI
interview that his companies, including Founders Capital and Franklin Squires were not profitable on an annualized
basis and that “it hasn’t been pretty from the beginning.”)
35
   Govt. Trial Ex. 142, Slides 12-13.
36
   Id. at slides 12-14

                                                        8
       Case 2:17-cr-00037-FB-PMW Document 559 Filed 04/24/19 Page 9 of 21



         He spent only about twenty percent of the investment money on real estate related ventures.

This real estate supposedly “backed” the notes Koerber issued in exchange for investments in

Founders Capital. But the reality was that neither Koerber nor his companies had fee title to many

of these properties; instead, Koerber typically had only an option to purchase the properties,

meaning that he would need come up with additional cash to actually buy these houses. These

houses therefore offered no security for the investors. 37

         In June 2007, when Koerber ran out of money and was unable to make interest payments,

he scrambled to prop up his illusion. Drawing on what he learned from his problems with the

Wyoming Department of Securities, he tried to distance himself from his investors (ostensibly

trying to limit the number of investors he had), by sending them an email stating that, “for a number

of very important reasons” (which Koerber never explained to them) they were to consider their

investment to have been made in other entities, and not Founders Capital. 38

         He also tried to cobble together a Private Placement Memorandum, attempting to transform

the money he borrowed from investors into an equity investment. Koerber tried, but failed, to get

CPA Clark Wilkinson to sign off on the balance sheet Koerber created that purported to transform

the money Koerber spent through his various companies into receivable “assets.” 39 40 But despite

Koerber’s efforts to prop up his illusion, his Ponzi scheme inevitably failed.


37
   Govt. Ex. 142, Slides 23-25; See also April 30, 2008 Clavell Anderson Interview, p. IRSMOI-00339, ¶ 18
(attached as Ex. 18) (Clavell Anderson, head of New Castle, explained to investigators that New Castle generally
only held equitable title to the properties and New Castle could only transfer equitable title to the property in a sale.
New Castle needed to exercise their option and convert their equitable title to an all-inclusive trust deed in order to
truly sell the property); Trial testimony from real estate expert Lori Chapman, who explained the difference between
having an option to purchase real property and holding fee title to real property.
38
   See, e.g, Govt. Trial Ex. 93 (attached as Ex. 25).
39
   Govt. Trial Ex. 105 (attached as Ex. 26); Trial Testimony of Clark Wilkinson; Govt. Trial Ex. 142, slides 3-4 and
19 (reflecting that Koerber spent large amounts of investor money through Hill Erickson, New Castle, and Franklin
Squires, and recorded those amounts as loans from Founders Capital which were purportedly to be repaid by those
entities. In reality, those companies lost money, had no wherewithal to repay the loans, and largely failed to pay any
interest or principal due on those loans).
40
   During his scheme, Koerber kept a tight hold on financial information about his companies—only he and his
bookkeeper, Forrest Allen, saw their financial status. It is obvious why Koerber did not share financial information:

                                                           9
      Case 2:17-cr-00037-FB-PMW Document 559 Filed 04/24/19 Page 10 of 21



The Effect of Koerber’s Crimes

        Koerber’s scheme crashed like a wrecking ball through the lives of his investors. People

lost their homes; their savings; their credit; and their ability to meet their obligations. Some

declared bankruptcy; others had to postpone (or come out of) retirement. Others struggled just to

put food on the table. One victim explained that as a result of the financial hardship arising from

her losses, that her children “10 and 11 years old, were growing up and needed more food. They

felt very hungry. Up to this day my sons remember how they figured out if they would drink water

and go to sleep, that they wouldn’t feel hunger.” 41 Similarly, victim F.B., before succumbing to

Koerber’s scheme, was retired after a successful career with money in savings and a house that

was paid for. After dealing with Koerber, he had no savings, a mortgage on his house, and had to

rely on church assistance to pay his bills. 42 Koerber took money that his victims should have been

able to use to support their families or retire and spent it to feed his ego-driven facade of success

and prosperity.

        Though the financial devastation Koerber caused was terrible; the emotional devastation

was even worse. Koerber preyed on people’s faith and desire for self-reliance. He rewarded their

trust in him, and his supposed piety, with disillusionment, anxiety, loss of confidence, and loss of

hope. As one family put it, they “see no future.” 43 Koerber’s fraud will likely affect these victims

for the rest of their lives and impact families for generations.




the books showed enormous operating losses, poor cash and equity positions, and excessive debt. Similarly, the
balance sheet Koerber provided as part of his PPM was deceptive, purporting to show millions in assets which were,
in truth, simply a reflection of money he had spent, and his hollow promise that one his companies would repay
another. Govt. Trial Ex. 142, slides 26-32.
41
   D.J. and S.J. Victim Statement (attached as Ex. 27).
42
   F.B. Victim Impact Statement (attached as Ex. 19).
43
   C.P. and J.P. Victim Impact Statement, USAOUT-02-00048- 00050 (attached as Ex. 28).

                                                       10
     Case 2:17-cr-00037-FB-PMW Document 559 Filed 04/24/19 Page 11 of 21



                                           ARGUMENT

Legal Standard

        “In sentencing defendants, district courts exercise a guided discretion within a range

specified by Congress. As Justice Cardozo wrote, a “‘judge … is to exercise discretion informed

by tradition, methodized by analogy, disciplined by system, and subordinated to the primordial

necessity of order in the social life.’” United States v. Smart, 518 F.3d 800, 809 (10th Cir. 2008)

(citation omitted).

        Under USSG § 6A1.3, “[i]n determining the relevant facts, sentencing judges are not

restricted to information that would be admissible at trial. Any information may be considered,

so long as it has sufficient indicia of reliability to support its probable accuracy.” See United

States v. Pawelski, 651 Fed. Appx 750, 780 (10th Cir. June 2, 2016) (unpublished).

The 18 U.S.C. § 3553 FACTORS SUPPORT A SENTENCE OF 20 YEARS

        As the Court is well aware, in fashioning an appropriate punishment for Koerber, it is

required to consider the factors set forth in 18 U.S.C. § 3553(a). Applied here, those factors

support a 20-year custodial sentence.

   1.   Nature and Circumstances of the Offense and History and Characteristics of the

        Defendant

        The circumstances of Koerber’s offense and his history of dishonesty merit a lengthy

sentence. Koerber’s offense was not a one-time lapse in judgment, or a crime born of desperation

or addiction. Instead, from 2005-2007 Koerber engaged in repeated, massive deceptions. This

self-appointed prophet of prosperity aggressively promoted himself and his scheme through

magazines, seminars, billboards, and his radio program. He set himself up as the leader of a

movement. He used concepts and language that members of the Mormon faith hold dear and



                                                 11
      Case 2:17-cr-00037-FB-PMW Document 559 Filed 04/24/19 Page 12 of 21



twisted them to obtain investment money. He lived a lifestyle—financed by other people’s

money—that gave the impression of success. In his magazines and standing behind his pulpit, he

told potential investors he was profitable; that he was generating hundreds of millions in revenue;

that the “Lord saw them coming;” and that what he was doing with Founders Capital was “inspired

by God.” 44 In truth, he was running one of the biggest Ponzi schemes in Utah history, funding his

extravagant lifestyle with investor money, and otherwise using the money for purposes not

disclosed to his investors.

         Koerber’s Prior False Statements to Wyoming Investors

         Indeed, dishonest behavior is a hallmark of Koerber’s history and character. For example,

starting around February 2000, Koerber dishonestly raised investor money in Wyoming for a

company called National Business Solutions, LLC (“NBS”). The Wyoming Securities Division

found, among other things, that he failed to inform many investors how he would spend their

money (i.e. he failed to inform them that he would use their money to pay sales commissions and

to pay past or current operating expenses), that his financial statements were not prepared in

accordance with Generally Accepted Accounting Principles, and that the financial information he

gave to investors “either contained untrue statements of material fact or omitted to state a material

fact,” in violation of Wyoming securities laws. 45

         Koerber’s Testimony in a Divorce Proceeding Was Not Credible

         In 2015, Koerber again showed his penchant for dishonesty when he attempted to convince

a divorce court that his wife had made a required payment, when in truth, she had made no such

payment. Specifically, Koerber’s wife was required to pay certain medical expenses required by



44
   Govt Trial Exs. 32 (attached as Ex. 1) and 45 (video played at trial where Koerber asserts that what he was doing
was inspired by God.).
45
   Def. Trial Ex. 516, pp. 91-95 (attached as Ex. 29).

                                                         12
      Case 2:17-cr-00037-FB-PMW Document 559 Filed 04/24/19 Page 13 of 21



the Court as part of a prior divorce, and Koerber testified that he arranged for payment through a

credit union.     In support of his testimony, Mr. Koerber also offered extrinsic evidence of

payment—screenshots from Mountain America Credit Union—that appeared to show a financial

transaction reflecting the payment at issue. Mr. Koerber did not submit a cancelled check nor did

he provide any confirmation by the credit union that payment was actually sent. Mr. Koerber’s

testimony was contradicted by the testimony of an assistant comptroller from the opposing

counsel’s law firm, which conclusively showed that the supposed payment had never been made.

The Court then found “Mr. Koerber’s testimony regarding payment was not credible” and held

Mr. Koerber’s wife in contempt of court for willfully failing to make the payment she owed. 46

        Koerber’s Involvement in an Attempt to Deceive the Federal District Court in Oregon

        In 2016, Koerber again was involved in an attempt to deceive a court. This time, it involved

his work as a paralegal on a criminal trial in Oregon. The lawyer for whom he was working

apparently wanted Koerber at counsel table during the trial, but also wanted to call Koerber as a

fact witness. The court had invoked the exclusionary rule, so Koerber was listed on the witness

list as “Claud R. Koerber,” but he attended the trial proceedings using the name Rick Koerber.

Despite attending the entire trial (in violation of the exclusionary rule) Koerber was then proffered

as a fact witness. The court ruled that Koerber could not testify, and this deception was part of an

Order to Show Cause proceeding against the lawyer for whom Koerber was working. 47




46
   Fish v. Fish, Civil No. 034903679, Contempt Trial Order and Findings of Fact & Conclusions of Law, (Feb. 24,
2015) at pp. 10-11 (attached as Ex. 30).
47
   United States v. Bundy, 3:16-cr-00051, ECF No. 2069 at p. 2 (Attached as Ex. 31). Ultimately, this lawyer agreed
that his pro hac vice admission be withdrawn and that he would never again apply for pro hac vice admission in the
District of Oregon. In re Marcus Mumford, Case No. 3:17-mc-00348, ECF No. 35.

                                                        13
      Case 2:17-cr-00037-FB-PMW Document 559 Filed 04/24/19 Page 14 of 21



        Koerber’s Other Acts of Deception

        In other circumstances, Koerber has similarly used different variations of his name in an

attempt to deceive others about his past and distance himself from his Ponzi scheme. For example,

he currently performs work as a paralegal using the name “Rick Franklin.” 48 He likewise used the

name “Rick Franklin” on his Mormon social media account. 49 And when he created LLCs called

Corvus Administration and Management, LLC, American Land Run, LLC, and AK Industrial

Machine, LLC, he used a false name, Derrick O Roebuck (which appears to be a reorganization of

the letters from his name), rather than his real name, apparently in an attempt hide his involvement

in these entities from government entities, creditors, or others with whom he deals. 50

        Koerber’s personal life is also riddled with instances of dishonesty. In 2011, he was

involved in a dispute with a landlord. In trying to avoid eviction, Koerber lied about sending an

email to the landlord, backdated utility checks in an attempt to show he had timely paid for utilities,

and submitted a false invoice to the landlord for contractor work on the home—even though the

contractor was non-existent and the work had never been performed. 51 In a dispute with another

landlord, Koerber failed to timely pay his rent, and when he was asked to leave, he caused an

estimated $21,000 in damage to the home, leaving dog urine and feces in the basement and holes

in the walls. He failed to return shower heads, keys, and the garage door openers. 52

        Through all of this, Koerber refuses to take responsibility for his actions. For example,

despite setting up a network of feeder funds to take in investor money, and then spending this

money, Koerber consistently distanced himself from his investors when they wanted to know what




48
   SkousenLaw PLLC Website Screenshot (Attached as Ex. 32).
49
   This account is no longer active.
50
   3/4/2019 Investigative Report regarding Koerber LLC’s (attached as Ex. 33)
51
   Sean Egan Interview Report (attached as Ex. 34).
52
   Tahna Elwood Interview Report (attached as Ex. 35).

                                                       14
     Case 2:17-cr-00037-FB-PMW Document 559 Filed 04/24/19 Page 15 of 21



happened to their money. Koerber wrote to one victim, who invested through Paul Bouchard and

Hunters Capital, stating “I have nothing whatsoever to do with the money you loaned to Paul. I

do not know what he did with that money and have no power or decision making authority over

Hunters.” 53 Koerber said this despite the fact that he provided office space to Paul Bouchard,

provided forms for Bouchard to use in raising money, and told another employee, that even though

Bouchard “was acting like an idiot by getting people to refinance their homes and give it to Hunters

Capital (Bouchard’s LLC) to give to Founders Capital,” Koerber’s Founders Capital “sure needed

that money” and “it was good when Bouchard brought it in.” 54 55

        Other victims, K.S and S.S., likewise described how Koerber attempted to distance himself

from them: “I have contacted Rick but he said he didn’t have a contract with me. I disagreed

because the paper trail leads directly to Founders Capital which he owns.” 56 Another victim, J.S.,

described how Koerber used a web of associates and LLC’s in an attempt to shield himself from

those who gave him money: “When Rick’s lies finally caught up to him, he used his associates as

a buffer between him and the people whose money he could not return . . . Rick believed he had

no moral or legal obligation to the people his associates borrowed money from even though the

money was passed on to him. Rick was only concerned about Rick. Rick has used legal posturing

and layers of business LLC’s to shield himself. In my opinion, Rick deliberately set up this

structure knowing this business was fraudulent. His previous securities violations lend support to

this theory.” 57




53
   Koerber Email Correspondence with Trevor Howard, RK-Email-047329-047332 (attached as Ex. 36).
54
   April 9, 2009 IRS MOI of Clavell Anderson, IRSMOI-00217-IRSMOI-00222, ¶ 9 (attached as Ex. 37)
55
   2017 Trial Tr. 1959-1963 (attached as Ex.38)
56
   K.S and S.S Victim Impact Statement, at p. FBI302-111-007 (attached as Ex. 39).
57
   J.S. Victim Impact Statement at p. USAOUT-02-00066 (attached as Ex. 20 )

                                                    15
         Case 2:17-cr-00037-FB-PMW Document 559 Filed 04/24/19 Page 16 of 21



           In December 2007, after Koerber stopped making interest payments, Koerber again

expressed his intent to avoid responsibility when he told investor Garth Allred that “if I go down

this time, I’m going to survive and everyone else is going to lose their money.” 58 Such a statement

reflects a high level of selfishness and deceit. The nature of Koerber’s crimes, and his deceptive

character, merit a sentence of 20 years.

       2. The need for the sentence imposed to: (a) reflect the seriousness of the offense, to
          promote respect for the law, and to provide just punishment for the offense, (b) afford
          adequate deterrence to criminal conduct; (c) protect the public from further crimes of
          the defendant; (d) provide the defendant with needed educational or vocation training,
          medical care, or other correctional treatment in the most effective manner

           Deterrence for Koerber

           As set forth above, Koerber’s crimes were extensive and pervasive. He took money from

his investors and spent it to aggrandize himself, leaving the investors’ finances in tatters. Koerber

deserves a harsh punishment to deter him from committing future crimes. He has been involved

in raising money for a business twice, and both times he has failed to be honest with his investors.

He has been dishonest with courts, both in his work as a paralegal and in his personal family and

landlord/tenant legal matters. His past actions and character demonstrate that, given the chance,

he will continue to use lies and deceit in an effort to avoid responsibility. A 20-year sentence is

necessary to deter Koerber from future crimes of deceit and to protect the public from him.

           General Deterrence

           Moreover, there is a particular need here in Utah to deter others from committing similar

crimes. The Eleventh Circuit identified economic crime as a prime candidate for deterrence

because it is “‘more rational, cool, and calculated than sudden crimes of passion or opportunity.’”

United States v. Martin, 455 F.3d 1227, 1240 (11th Cir. 2006) ((quoting Stephanos Bibas, White-



58
     Garth Allred Interview, p. FBI 302-004-0007 (attached as Ex. 40).

                                                          16
      Case 2:17-cr-00037-FB-PMW Document 559 Filed 04/24/19 Page 17 of 21



Collar Plea Bargaining and Sentencing After Booker, 47 Wm. & Mary L. Rev. 721, 724 (2005)).

Specifically, the cost-benefit analysis engaged in by white collar defendants is susceptible to

influence through “serious punishment.” Id.

         Utah has earned a reputation as a hotbed for fraud and white collar crime. 59 The Wall

Street Journal named Salt Lake City as the “Fraud Capital of America.” 60 Utah has suffered “a

tsunami of Ponzi operations, pyramid schemes, mortgage and bank fraud and other financial

crimes that helped propel Utah to infamous heights nationally.” 61 News reports show that the loss

figures in Utah fraud cases exceed many cases out of large metropolitan areas. 62 Fraudsters often

find success in Utah because “they appear to be good and honest people with an outgoing,

attractive personality.” 63

         Some investigators estimate that white collar scams have cost thousands of Utah victims

billions of dollars in recent years. 64 The FBI recently ranked Utah as one of the top five states for

white-collar fraud in America. 65 Utah is the only state with a dedicated regional Securities and

Exchange Commission office that services no other location. In fact, Utah’s fraud epidemic has

reached such significant proportions that state lawmakers recently approved the nation’s first-ever



59
    THE ECONOMIST, Affinity Fraud, Fleecing the flock: The big business of swindling people who trust you, January
28, 2012 (“The state thought to have the most affinity fraud per head is Utah. . . .”); Byline: In Our Opinion for the
Deseret News, Fraud Registry, DESERET MORNING NEWS, May 19, 2015 (“The new fraud registry is unique in the
country, but so is the prominence of such crime in our community.”); Janice Peterson, Investment fraud rampant in
Utah County, DAILY HERALD, Feb. 28, 2010.
60
   Robert Brazell, Shyster Extraordinaire, DEEP CAPTURE, Dec. 29, 2015.
61
   Tom Harvey, FBI agent has seen Utah through flood of fraud, THE SALT LAKE TRIBUNE, June 24, 2012.
62
    Id. (quoting FBI S.A. James Malpede) (“The amount of fraud is so great that the FBI in Utah largely concentrates
only on cases involving investments of $10 million or more.”)
63
   Id.
64
    Eric S. Peterson, Uncle Scam, SALT LAKE CITY WEEKLY, Dec. 9, 2010 (“In June, state and federal investigators
announced that Utahns may have lost as much as $1.4 billion in fraud in 2009. ‘Utah is supposedly the fraud
capital, and that's our urban folklore,’ [Salt Lake County Sheriff Jim] Winder says. ‘But whatever we've been doing
here, it hasn't been hugely effective.’”)
65
    See Ben Winslow, Feds, Utah Leaders Launch Campaign to Educate People about Fraud Problem, FOX13
NEWS, available at http://fox13now.com/2017 /04/05/feds-utah-leaders-launch-campaign-to-educate-people-
aboutfraud-problem.

                                                         17
        Case 2:17-cr-00037-FB-PMW Document 559 Filed 04/24/19 Page 18 of 21



white collar crime offender registry, which includes photos, names and aliases of Utah’s

fraudsters. 66

           Koerber’s crimes are emblematic of the fraud that occurs here in Utah. Koerber leveraged

his affiliation with the Mormon faith to fraudulently extract nearly $100 million from investors to

run one of the largest Ponzi schemes in Utah history. Likeminded potential fraudsters must be

deterred through an expectation of just punishment should they follow Koerber’s footsteps. A

sentence of 20 years for Mr. Koerber will be critical in this effort.

       3. The Kinds of Sentences available; the Sentencing Guidelines themselves; and the need

           to avoid creating unwarranted sentencing disparity

           The jury convicted Koerber of four counts of Securities Fraud, which provides that a guilty

defendant can be fined up to $10,000 or imprisoned not more than five years, or both. 15 U.S.C.

§ 77x. The jury also convicted Koerber of nine counts of Wire Fraud, which provides that a guilty

defendant can be fined up to $250,000 or imprisoned up to 20 years, or both. 18 U.S.C. § 1343; 18

U.S.C. § 3571. Finally, the jury convicted Koerber of two counts of Money Laundering, which

provides that a guilty defendant can be fined up to $250,000 or imprisoned up to 10 years, or both.

18 U.S.C. § 1957(b)(1).

           Given these multiple convictions, the loss and suffered by Koerber’s victims, and the other

sentencing enhancements applicable to Koerber’s conduct, the Sentencing Guidelines put Koerber

at an Offense Level of 38, and a recommendation of 235 to 293 months of imprisonment.

           The unwarranted disparity factor requires the Court to consider “the need to avoid

unwarranted sentence disparities among defendants with similar records who have been found

guilty of similar conduct.” 18 U.S.C. § 3553(a)(6). Koerber’s conduct ensures he is in the upper



66
     Wendy Leonard, White Collar Crime Registry First in Nation, DESERET MORNING NEWS, March 14, 2015.

                                                      18
     Case 2:17-cr-00037-FB-PMW Document 559 Filed 04/24/19 Page 19 of 21



echelon of fraudsters—both in this District and elsewhere. He swindled nearly $100 million of

investment money, causing investment losses of $45.7 million. By way of comparison, after a jury

trial, another Court in the District of Utah sentenced a defendant who ran a Ponzi scheme and

caused an investment loss of $15.2 million to 225 months imprisonment, and the Tenth Circuit

affirmed this sentence. United States v. Holloway, No. 2:11-cr-984-RJS (D. Utah), ECF No. 248

(judgment sentencing defendant to 225 months imprisonment); ECF No. 282 (mandate from Tenth

Circuit affirming judgment). Other fraudsters from around the country have received similar

sentences after a trial For example, in a remarkably similar case, the Ninth Circuit upheld a 300-

month sentence for Randall Treadwell for his role in a Ponzi Scheme where victims similarly lost

about $44 million. United States v. Treadwell, 593 F.3d 990, 993 (9th Cir. 2010). Like Koerber,

Treadwell had no criminal record, came from humble beginnings, had school-aged children, and

had parents suffering from health problems. Id. at 1010. Similar sentences have been handed out

for cases that involved far lower loss amounts. In an unpublished per curium opinion, the Fifth

Circuit upheld a 200 month sentence on a health care fraud case, where loss amounts were

approximately $34 million. United States v. Ezukanma, 2018 WL 6264232, at *1 (5th Cir. 2018)

(unpublished). The Eleventh Circuit similarly upheld a 200-month sentence where loss amounts

were only $3.5 million. United States v. Mathauda, 680 Fed. Appx. 805 (11th Cir. Feb. 21, 2017)

(unpublished). The Eleventh Circuit also upheld a 240-month sentence for two individuals who

conspired to defraud the Internal Revenue Service, committed wire fraud, and aggravated identity

theft where the loss amount was $2.9 million. United States v. Wilmore, 625 Fed. Appx 366 (11th

Cir. Aug. 18, 2015) (unpublished). Finally, the Seventh Circuit upheld a 211-month sentence in a

mail fraud and money laundering case where losses were over $20 million. United States v. Payne,

62 Fed. Appx. 648 (7th Cir. March 19, 2003) (unpublished).



                                               19
     Case 2:17-cr-00037-FB-PMW Document 559 Filed 04/24/19 Page 20 of 21



        Moreover, Gabriel Joseph, one of Koerber’s close associates and a front line investor in

Founders Capital, received a 78 month sentence after a jury convicted him of wire fraud, bank

fraud, money laundering, and failure to file a tax return in connection with a mortgage fraud

scheme. United States v. Gabriel Seth Joseph, 2:15-cr-103, ECF No. 173 (Judgment imposing

sentence of 78 months). Mr. Joseph used the proceeds of his mortgage fraud to invest in Founders

Capital. Given that Mr. Joseph was one of Koerber’s students, Koerber should receive a harsher

sentence than Mr. Joseph.

        Accordingly, a sentence of 20 years (240 months) is in line with the kinds of sentences

available for Koerber’s conduct, the sentencing guidelines, and the sentences of similarly situated

defendants.

   4.   The Need to Provide Restitution to Victims

        The Court should order Koerber to pay restitution of $45,258,892.09 to the list of victims

provided to probation. Both restitution and a significant period of incarceration are important

components of justice in this case.



                                        CONCLUSION

        Rick Koerber ran an enormous Ponzi scheme and lied to his investors about how he would

spend their money. His actions resulted in a loss of $45,258,892.09. The jury convicted him of

securities fraud, wire fraud, and money laundering. Given these facts, the Court should impose a

sentence consisting of 20 years (240 months) in prison, three years of supervised release, and an

order restitution in the amount of $45,258,892.09. Such a sentence would be at the low end of Mr.

Koerber’s suggested guideline range, and should be sufficient, but not greater than necessary, to

satisfy the 18 U.S.C. § 3553 factors.



                                                20
    Case 2:17-cr-00037-FB-PMW Document 559 Filed 04/24/19 Page 21 of 21




DATED this 24th day of April, 2019.

                                           JOHN W. HUBER
                                           United States Attorney



                                           /s/ Tyler Murray ____________
                                           TYLER MURRAY
                                           AARON CLARK
                                           RUTH HACKFORD-PEER




                                      21
